Citation Nr: 0212067	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Whether service connection is warranted for the cause of the 
veteran's death on a radiation basis under the criteria in 
effect prior to March 26, 2002.

Whether service connection is warranted for the cause of the 
veteran's death on a radiation basis under the criteria 
effective March 26, 2002.


REPRESENTATION

Appellant represented by:	Janet H. Blaum, Esquire




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The record reflects that the appellant was afforded a hearing 
before a decision review officer at the RO in September 1999.  
In December 2000, the RO wrote to the veteran to inform her 
that a copy of the hearing transcript was not of record and 
that the decision review officer to whom the appellant had 
offered testimony had since retired.  The RO instructed the 
appellant that if she possessed the hearing transcript, she 
should forward a copy to the RO for consideration.  The RO 
also indicated that the appellant would be afforded the 
opportunity to testify at another hearing, and that if she 
declined a further hearing her claim would be decided on the 
evidence of record.  In January 2001 the appellant's 
representative responded that the appellant did not possess a 
copy of the September 1999 hearing transcript.  She did not 
accept the offer of another hearing.

The Board notes that in a December 2001 letter, the 
appellant's representative informed the RO that the appellant 
had remarried on March 5, 2001.



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of this appeal have been obtained.

2.  The veteran participated in Operation Wigwam in May 1955.

3.  The veteran died in March 1998 due to squamous cell 
carcinoma of the lung and hypertension.

4.  The evidence does not establish that carcinoma of the 
lung or hypertension was etiologically related to the 
veteran's exposure to ionizing radiation during service. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted on a radiation basis under the criteria in 
effect prior to March 26, 2002.  38 U.S.C.A. §§ 1110, 
1112(c), 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.309(d), 3.311, 3.312 (2001).

2.  Service connection for the cause of the veteran's death 
is warranted on a radiation basis under criteria which became 
effective March 26, 2002.  38 U.S.C.A. §§ 1110, 1112(c), 1310 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309(d), 3.312 
(2001); 67 Fed. Reg. 3612-3616 (2002), to be codified at 
38 C.F.R. § 3.309(d).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate that he 
participated in Operation Wigwam in May 1955.  A 
contemporaneous service treatment record reflects that the 
veteran received no radiological dosage during the operation.

In January 1998, the veteran submitted a claim of entitlement 
to service connection for lung cancer.  He stated that he had 
been exposed to radiation during nuclear weapons testing.  He 
indicated that he had been present during Operation Wigwam 
off the coast of California, aboard the U.S.S. Wright.

A January 1998 examination report shows that the veteran 
presented to Thomas J. Delehanty, M.D. with complaints of 
right lateral chest complaints of two weeks' duration.  He 
also reported right anterior chest discomfort with a 
nauseated-like feeling, and mild dyspnea with activity.  He 
indicated that he had been a one pack-a-day smoker and had 
quit one year prior to seeing Dr. Delehanty.  He also stated 
that he had been on a naval ship that had observed a nuclear 
blast in the 1950s.  The assessment was right upper lobe 
mass, rule out primary bronchogenic carcinoma as the most 
likely etiology.  

A bronchoscopy was subsequently performed in January 1998.  
Multiple tumor nodules were seen on the pleural space.  The 
pathology report indicates the presence of intermediate grade 
squamous carcinoma with clear cell features.  The diagnosis 
was malignant right pleural effusion with right upper lobe 
mass.

The death certificate shows that the veteran died on March 
10, 1998.  The  immediate cause of death was cardiopulmonary 
arrest and carcinoma of the lung.  Hypertension was listed 
under other significant conditions.

In April 1998 the appellant submitted information pertaining 
to the veteran's participation in Operation Wigwam.  She 
noted that the information provided was obtained from records 
kept by her husband.  She indicated that the veteran had 
submitted similar information to the Defense Nuclear Agency 
in 1980. 

An April 1998 letter from Irvin Jacobs, M.D. states that the 
veteran had developed carcinoma of the lung with metastasis.  
Dr. Jacobs indicated that the veteran died secondary to the 
lung cancer.

The RO wrote to the Defense Special Weapons Agency in June 
1998 and requested reconstructed dose data for the veteran 
during Operation Wigwam.  The Defense Special Weapons Agency 
responded in August 1998 that the veteran was present at 
Operation Wigwam.  The agency indicated that the veteran had 
a recorded dose of zero rem gamma and that the dose had an 
upper bound of 0.1 rem gamma.  It pointed out that due to the 
distance of the veteran's unit from ground zero, the veteran 
had virtually no potential for exposure to neutron radiation.

An October 1998 memorandum from the Chief Public Health and 
Environmental Hazards Officer (CPH) of VA indicates that it 
was unlikely that the veteran's lung cancer was attributable 
to exposure to ionizing radiation in service.  She indicated 
that the veteran's exposure to ionizing radiation was zero 
rem gamma with an upper bound of 0.1 rem gamma, virtually no 
potential for neutron, internal 50-year committed dose 
equivalent to the lung was 0.0 rem.  She indicated that 
exposure to 5.8 rads or less at age 23 provided a 99 percent 
credibility that there was no reasonable possibility that the 
veteran's lung cancer was related to exposure to ionizing 
radiation.  She concluded that it was unlikely that the 
veteran's lung cancer could be attributed to exposure to 
ionizing radiation during service.  

In an August 1999 letter, Dr. Jacobs opined that the 
veteran's death due to squamous cell carcinoma of the lung 
was directly related to radiation exposure which occurred 
during nuclear testing.  He noted that the exact radiation 
dose received by the veteran was not accurately determined 
and was probably underestimated due to extrapolation.  He 
pointed out that genetic predisposition to lung cancer could 
permit its emergence at a lower radiation dose, and also 
noted that smoking could greatly increase the likelihood that 
radiation will cause cancer of the lung.  Dr. Jacobs 
submitted abstracts regarding radiosensitivity and cancer 
risk in support of his opinions, but did not point out how 
the referenced research applied to the veteran and his lung 
cancer.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the appellant's claim.  The 
record reflects that the appellant has been informed of the 
requirements for the benefit sought on appeal and the 
evidence and information necessary to substantiate her claim.  
The RO has obtained pertinent records and has completed the 
development required by law.  The appellant has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate the appellant's claim.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations.

III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that service-
connected disability either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991 ); 38 C.F.R. § 
3.312 (2001).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

The appellant has not contended nor is there any basis in the 
record for finding that the veteran's hypertension was 
connected to his exposure to ionizing radiation during 
service.  The appellant does contend that service connection 
is warranted for the cause of the veteran's death because his 
fatal lung cancer resulted from his exposure to ionizing 
radiation during service.  

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for certain cancers if certain conditions 
are met.  A threshold requirement for consideration under 38 
U.S.C.A. § 1112(c) is that the veteran participated in a 
"radiation-risk activity," which means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device, the occupation of Hiroshima or Nagasaki, Japan, by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946, or internment as a prisoner 
of war in Japan that resulted in an opportunity for exposure 
to ionizing radiation comparable to that of veterans who were 
in the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946.  As noted above, the 
veteran participated in Operation Wigwam in May 1955.

The Board notes that prior to March 26, 2002, bronchiolo-
alveolar carcinoma was among the diseases subject to 
presumptive service connection on a radiation basis.  See 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, 113 Stat. 1545 (1999).  However, squamous cell 
carcinoma of the lung cancer was not a disease subject to 
presumptive service connection on a radiation basis.  See 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.309(d) (2001); 67 Fed. Reg. 3612-3616 (2002).  

Squamous cell carcinoma of the lung is recognized as being 
potentially radiogenic under 38 C.F.R. § 3.311.  Section 
3.311 provides for specific development of the record to be 
accomplished in a case such as this where a claimant is 
seeking benefits based on service connection for a 
potentially radiogenic disease.  This section does not 
provide a presumption of service connection.

The record reflects that the development required under 
Section 3.311 has been completed.  The CPH has considered the 
pertinent facts in this case and expressed her opinion that 
the veteran's lung cancer probably was not etiologically 
related to service radiation exposure.  She had reviewed the 
veteran's claims folder and appropriately supported her 
opinion.  The only opinion to the contrary is that of Dr. 
Jacobs, who contended that the exact radiation dose was not 
accurately determined and was probably underestimated, and 
that genetic predisposition to lung cancer may permit its 
emergence at a lower radiation dose.  However, Dr. Jacobs 
provided no support for his conclusion that the veteran's 
radiation dose was probably underestimated.  In addition, he 
did not indicate an awareness of the evidence indicating that 
the veteran's maximum radiation dose during service was less 
than 1 rem.  The Board notes that there is no competent 
evidence of record suggesting that the veteran's service 
radiation exposure was greater than this.

In light of these circumstances, the Board has found the 
statements of Dr. Jacobs in support of the appellant's claims 
to be of limited probative value.  On the other hand, the 
opinion of the CPH was rendered after a review of the claims 
folder, reflects consideration of the veteran's service 
radiation exposure of less than one rem and is properly 
supported.  Therefore, the Board has found the opinion of the 
CPH to be of greater probative value.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death on a radiation basis under the 
criteria in effect prior to March 26, 2002.

The Board notes that during the pendency of this appeal, the 
law relating to veterans who participated in "radiation-
risk" activities was amended.  By regulatory amendment, 
effective March 26, 2002, 38 C.F.R. § 3.309(d) was amended to 
add cancer of the lung to the list of diseases subject to 
presumptive service connection on the basis of the veteran's 
participation in a radiation-risk activity.  See 67 Fed. Reg. 
3612-3616 (2002).  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski , 1 Vet. App. 308, 312-313 (1991).  Therefore, 
the Board finds that under the law in effect as of March 26, 
2002, the requirements for presumptive service connection for 
the veteran's fatal lung cancer are met.

As noted above, the appellant's attorney has reported that 
the appellant remarried in March 2001.  In deciding this 
appeal, the Board has made no determination concerning the 
appellant's status as a surviving spouse for the purpose of 
dependency and indemnity compensation.  That is a matter for 
the RO to determine in the first instance.  











	(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that service connection for the 
cause of the veteran's death on a radiation basis is not 
warranted under the criteria in effect prior to March 26, 
2002, the appeal is denied to this extent.  

The Board having determined that service connection for the 
cause of the veteran's death on a radiation basis is 
warranted under the criteria in effect from March 26, 2002, 
the appeal is granted to this extent and subject to the RO's 
determination of whether the appellant qualifies as a 
surviving spouse.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

